Exhibit 10.1

Certain identified information has been excluded from the exhibit because it is
both not material and would likely cause competitive harm to the registrant if
publicly disclosed.

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This FIRST AMENDMENT TO THE RESTRUCTURING SUPPORT AGREEMENT, dated as of August
20, 2020 (this “Amendment”), is made to the Restructuring Support Agreement,
dated as of July 31, 2020 (the “Agreement”), by and among the Company and each
of the undersigned Consenting Creditors (collectively, the “Parties”).1

RECITALS

WHEREAS, on July 31, 2020, the Parties entered into the Agreement;

WHEREAS, the Parties now desire to amend the Restructuring Support Agreement
under the terms and conditions set forth herein; and

WHEREAS, following this Amendment, all terms of the Agreement not subject to
this Amendment shall continue in full force in effect, as the same were in
effect prior to the date of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

Section 1.    Amendments. The Agreement is hereby amended as follows:

(a)    Section 1(a). The definition of “Support Date” is amended and restated in
its entirety as follows:

“‘Support Date’ means August 20, 2020.”

(b)    Section 8(d)(vi). Section 8(d)(vi) is hereby deleted in its entirety.

Section 2.                 Acknowledgment. The Parties acknowledge that the
Requisite Consenting Creditors and the Company have agreed on a term sheet with
the banks and financial institutions that are party to the Credit Agreement with
respect to an exit financing commitment, in accordance with Section 8(d)(iv) of
the Restructuring Support Agreement by the date that is 14 days after the
Petition Date. As a result, the “Other Termination Event” set forth in
Section 8(d)(iv) has not occurred.

 

 

1 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Agreement.



--------------------------------------------------------------------------------

Section 3.                 No Assumption or Rejection. For the avoidance of
doubt, this Amendment is an amendment of the Agreement and shall not constitute
an assumption or rejection of the Agreement pursuant to section 365 of the
Bankruptcy Code.

Section 4.                 Counterparts; Electronic Execution. This Amendment
may be executed and delivered in any number of counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Delivery of an executed copy of this
Amendment shall be deemed to be a certification by each person executing this
Amendment on behalf of a party hereto that such person and party hereto has been
duly authorized and empowered to execute and deliver this Amendment and each
other party hereto may rely on such certification. Delivery of any executed
signature page of this Amendment by telecopier, facsimile or electronic mail
shall be as effective as delivery of a manually executed signature page of this
Amendment.

Section 5.                 Effectiveness of Amendment; Miscellaneous. Pursuant
to Section 11 of the Agreement, this Amendment shall be effective as of the date
first written above following the execution of this Amendment by the Parties.
After giving effect to this Amendment, any reference to the Agreement in the
Agreement or any document related thereto shall hereafter be deemed to refer to
the Agreement as amended by this Amendment. In the event of a conflict between
the terms and provisions of this Amendment and the terms and provisions of the
Agreement, the terms and provisions of this Amendment shall govern.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

NOBLE CORPORATION PLC, for itself and each of its direct and indirect
subsidiaries By:   /s/ Richard Barker   Name:   Richard Barker   Title:   Chief
Financial Officer

[Signature Page to First Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

[Redacted]